DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on March 18th, 2022, amended claim 1 and new claim 27 are entered. 
Response to Arguments
Applicant’s arguments, filed on March 18th, 2022, with respect to the rejection of claims 1, 3-7, 9-16, and 22-27 under 35 U.S.C. 102 and 103 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
At Pg. 6 of the Reply, Applicant argues that “Shioyama fails to disclose a pair of pinching arms”. Examiner respectfully disagrees. In Figure 4, Shioyama discloses a small-diameter portion 15b which is equivalent to the claimed “pair of pinching arms”. 
At Pg. 7 of the Reply, Applicant argues that “the small-diameter portion 15b is not in contact with the tissue 30”. Examiner respectfully disagrees. Shioyama’s small-diameter portion 15b is capable of pressing on a body 11, which if full would exert a force onto the biological tissue.
Further at Pg. 7 of the Reply, Applicant argues that “pipette 10 does not have a first pinching arm and a second pinching arm, let alone tips of the first and second pinching arms that are configured to open when a pressure is applied to the container or close when the pressure is released”. Examiner respectfully disagrees. Shioyama’s small-diameter portion 15b has a bottom portion, which would be equivalent to the tips. Furthermore, the limitations “open or closed” and “when a pressure is applied…is 
At Pg. 8 of the Reply, Applicant argues that there is no motivation to modify Shioyama’s pipette with either Okada or Satake. Examiner respectfully disagrees. Applicant further argues that the proposed modification by Okada and Satake would render Shioyama’s pipette inoperable for its intending purpose of pipetting. Examiner would like to clarify that the main purpose of Shioyama’s invention is for cell isolation, not a method of pipetting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the forked portion teachings of Okada into those of Shioyama in order to replace pipette with a pair of pinching arms for picking up a specimen with more control (Okada [0275]). There is no evidence that Okada’s forked portion would not be compatible with the invention of Shioyama. It would have been obvious to one of ordinary skill in the art to implement a simple substitution of one known element for another to yield predictable results (MPEP 2143 I (B)). In this case, it would have been obvious to use the pinching arms to yield the predictable result of picking up a specimen for the cell isolation instrument disclosed by Shioyama.
Further at Pg. 8 of the Reply, Applicant further argues that “Shioyama and Okada or Satake fail to teach or sugest ‘a pair of pinching arms connected to the seal and configured to open or close by being pressed, wherein the pair of pinching arms include a pinching surface for pinching biological tissue, wherein the pair of pinching arms comprises a first pinching arm and a second pinching arm, let alone tips of the first and second pinching arms that are configured to open when a pressure is applied to the container or close when the pressure is released’”. Examiner respectfully disagrees. Okada discloses a pair of pinching arms (forked portion 2c; Figure 18A) connected to the seal (rear end 2b; Figure 18A; the specimen-picking rod 2 includes a forked portion 2c which is placed on the opposite side to the rear end 2b connecting with the cover member; [0270]) and configured to open or close by (The forked portion 2c is formed in such a way that elastic force keeps the forked portion 2c open, and the forked portion 2c can be opened and closed on the front end of the specimen-picking rod 2; [0270]), wherein the pair of pinching arms includes a pinching surface for pinching a biological tissue (the forked portion 2c includes at least one specimen-holding portion 2c1…The specimen-holding portion 2c1 is designed with a volume which makes the specimen-holding portion 2c1 capable of holding a desired and predetermined amount of a specimen; [0270]; Figures 19-20), wherein the pair of pinching arms (forked portion 2c) comprises a first pinching arm and a second pinching arm (Examiner’s Note: By definition, a pair automatically includes a first component and a second component. Figure 18A shows at least a first arm and second arm of forked portion 2c). Furthermore, the limitations “open or closed” and “when a pressure is applied…is released” are all-encompassing. Therefore, all possibilities are covered by the claim language, which renders this limitation ineffective.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 11-12, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioyama (U.S. Publication No. 2013/0330248; previously cited).
(cell isolation apparatus 100), comprising: 
a container (container 20) including an opening (opening 20b); 
a seal (lid member 13 and holding member 15) configured to seal the opening (Figure 4); 
a pair of pinching arms (Element 15b) connected to the seal and configured to open or close by being pressed (15b appears to be snap fitted upon 11), wherein the pair of pinching arms includes a pinching surface (inner surface) for pinching a biological tissue (capable of, arms 15b appear to press on a body 11 which if full would exert a force onto the biological tissue), 
wherein the pair of pinching arms (arms 15b) comprises a first pinching arm and a second pinching arm (Examiner’s Note: By definition, a pair automatically includes a first component and a second component. Figure 4 shows at least a first arm and second arm of Element 15b), and tips of the first pinching arm and the second pinching arm are open or closed when a pressure is applied to the container or the pressure to the container is released (Examiner’s Note: the limitations “open or closed” and “when a pressure is applied…is released” are all-encompassing. Therefore, all possibilities are covered by the claim language, which renders this limitation ineffective),
wherein at least a portion of the pinching surface includes ridges and grooves (see figure 4, 15B is a multi-planar surface which ridges and grooves can be defined upon)
and wherein the seal includes: 
a first portion (holding member 15) which is inserted into the opening of the container, the first portion having a cylindrical shape (15 is shown to be cylindrical), the first portion provided with a first transfer port (11d/inner passage) for communicating a solution containing isolated cells (Figure 4), the first transfer port passing through a central portion of the first portion, the first portion including an annular bottom surface (bottom of 15, Fig. 6A) radially outside of the first transfer port (see Elements 11 and 15 in Figure 4, the bottom surface of 15 is an annular shape, surrounding the first transfer port 11), wherein the first transfer port is disposed between the pair of pinching arms (see figure 4, port/passage is radially within 15B)
a second portion (lid member 13; Figure 4) provided with a second transfer port (passage 16) for communicating the solution with an external apparatus (body housing 90 of cell isolation apparatus 100; [0042] Figures 1-3, 5); and 
a substantially planar mesh filter (filter 12) disposed between the first transfer port and the second transfer port and configured to filter the solution ([0037]; Figure 4).

Regarding Claim 4, Shioyama discloses a container being deformable by being pressed (elastic modulus of material allows for such capability).

Regarding Claim 7, Shioyama discloses that the pair of pinching arms (item 15B) includes a surface opposite to the pinching surface (outer surface), and wherein at least a portion of the surface opposite to the pinching surface includes ridges and grooves (see figure 4, 15B is a multi-planar surface which ridges and grooves can be defined upon).  

Regarding Claim 11, Shioyama discloses that the container is implemented using a material which is configured to be deformed by being pressed (elastic modulus of material allows for such capability).

Regarding Claim 12, Shioyama discloses that the container is implemented using a synthetic resin (The cell isolation device 1 is configured by a pipette 10 and a container 20. The both components are formed by a resin material or the like which is noncytotoxic; [0033]).  

(lid member 13; Figure 4) is to be connected to the external apparatus (body housing 90 of cell isolation apparatus 100; [0042] Figures 1-3, 5).  

Regarding Claim 23, Shioyama discloses that an opening area (opening 16 at the top of lid member 13) of the second transfer port at a side communicated with the external apparatus is smaller than an opening area (opening 1 of holding member 15) of the first transfer port at a side of the substantially planar mesh filter ([0038]; Fig. 1). 
The Examiner notes Shioyama explicitly teaches “The filter 12 and the small-diameter portion 13b of the lid member 13 are inserted into the opening lid” ([0038]). Opening 16, carried by lid member 13, has an inner diameter that is smaller than the outer diameter of small-diameter portion 13b, which is inserted into opening lid. Thus, opening 16 must have an inner diameter that is smaller the inner diameter of opening lid.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-13, 15, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama (U.S. Publication No. 2013/0330248; previously cited) in view of Okada (U.S. Publication No. 2011/0146420; cited by Applicant; previously cited) or in the alternative in view of Satake (U.S. Publication No. 2008/0225427).
Regarding Claim 1, Shioyama discloses a cell isolation instrument (cell isolation apparatus 100), comprising: 
a container (container 20) including an opening (opening 20b); 
a seal (lid member 13 and holding member 15) configured to seal the opening (Figure 4); and wherein the seal includes: 
a first portion (holding member 15) which is inserted into the opening of the container, the first portion having a cylindrical shape (14 forms cylindrical passage Fig. 6A; [0034]), the first portion provided with a first transfer port (11d, or the inner port chamber of 15) for communicating a solution containing isolated cells (Figure 4), the first transfer port passing through a central portion of the first portion, the first portion including an annular bottom surface (bottom surfaces of 15 may be construed as annular bottom surfaces, Fig. 6A) radially outside of the first transfer port (see Elements 11 and 15 in Figure 4, the bottom surface of 15 is an annular shape, surrounding the first transfer port 11), 
a second portion (lid member 13; Figure 4) provided with a second transfer port (passage 16) for communicating the solution with an external apparatus (body housing 90 of cell isolation apparatus 100; [0042] Figures 1-3, 5); and 
a substantially planar mesh filter (filter 12) disposed between the first transfer port and the second transfer port and configured to filter the solution ([0037]; Figure 4).
Shioyama teaches a tube 11 but fails to disclose a pair of pinching arms connected to the seal and configured to open or close by being pressed, wherein the pair of pinching arms includes a pinching surface for pinching a biological tissue, wherein the pair of pinching arms comprises a first pinching arm 
Okada teaches pinching arms (Figs. 18A-32C) as an alternative embodiment to a tube 2 (Figs. 1-17E). Specifically, Okada discloses a pair of pinching arms (forked portion 2c; Figure 18A) connected to the seal (rear end 2b; Figure 18A; the specimen-picking rod 2 includes a forked portion 2c which is placed on the opposite side to the rear end 2b connecting with the cover member; [0270]) and configured to open or close by being pressed (The forked portion 2c is formed in such a way that elastic force keeps the forked portion 2c open, and the forked portion 2c can be opened and closed on the front end of the specimen-picking rod 2; [0270]), 
wherein the pair of pinching arms includes a pinching surface for pinching a biological tissue (the forked portion 2c includes at least one specimen-holding portion 2c1…The specimen-holding portion 2c1 is designed with a volume which makes the specimen-holding portion 2c1 capable of holding a desired and predetermined amount of a specimen; [0270]; Figures 19-20), 
wherein the pair of pinching arms (forked portion 2c) comprises a first pinching arm and a second pinching arm (Examiner’s Note: By definition, a pair automatically includes a first component and a second component. Figure 18A shows at least a first arm and second arm of forked portion 2c), and tips of the first pinching arm and the second pinching arm are open or closed when a pressure is applied to the container or the pressure to the container is released (Examiner’s Note: the limitations “open or closed” and “when a pressure is applied…is released” are all-encompassing. Therefore, all possibilities are covered by the claim language, which renders this limitation ineffective),
(as shown in FIGS. 32B and 32C, the specimen-picking rod 2 includes a pair of guide grooves 2e which are provided for each of the branching portions of the forked portion 2c; [0304]); 
the pair of pinching arms (forked portion 2c) being attached to the annular bottom surface (Figure 29 depicts forked portions 2c attached to an annular bottom surface) of the first portion (the lower portion of the trunk portion 2bc is provided with an open and close supporting portion 2f which supports the forked portion 2c in such a way that the forked portion 2c can open and close; [0305]; Figure 31A) wherein the first transfer port is disposed between the pair of pinching arms (The replacement of Shioyama’s tube 11 by Okada’s forked portion 2c (equivalent to the claimed pair of pinching arms) would consequently dispose the forked portion annually around Shioyama’s holding member 15 (equivalent to the claimed first transfer port)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the forked portion teachings of Okada into those of Shioyama in order to replace the tubular structure with pinching arms for picking up a specimen (Okada [0275]). It would have been obvious to one of ordinary skill in the art to implement a simple substitution of one known element for another to yield predictable results (MPEP 2143 I (B)). In this case, it would have been obvious to use the pinching arms to yield the predictable result of picking up a specimen for the cell isolation instrument disclosed by Shioyama.
If it is argued that Shioyama and Okada fail to disclose wherein the first transfer port is disposed between the pair of pinching arms.
Satake discloses that the pair of pinching arms (grasping arms 12) are attached to the annular bottom surface of the first portion of the first transfer port (bottom part of grasping pipe 13), wherein the first transfer port is disposed between the pair of pinching arms (See Figure 2 Elements 12 and 13).
(Satake [0007]).

Regarding Claim 3, Shioyama fails to disclose that the pair of pinching arms is in a state where tips are open when a force is not applied thereto.
Okada discloses that the pair of pinching arms is in a state where tips are open when a force is not applied thereto (The forked portion 2c is formed in such a way that elastic force keeps the forked portion 2c open, and the forked portion 2c can be opened and closed on the front end of the specimen-picking rod 2; [0270]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the forked portion teachings of Okada into those of Shioyama in order to replace the tubular structure with pinching arms for picking a specimen (Okada [0275]).

Regarding Claim 4, Okada discloses that the container is configured to be deformable by being pressed (container body are made of elastic material; [0180]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the container teachings of Okada into those of Shioyama in order to easily remove the collected specimen to the container body (Okada [0261]).

Regarding Claim 5, Shioyama fails to disclose that a Young's modulus of the container is smaller than a Young's modulus of the pair of pinching arms.
Okada discloses that a Young's modulus of the container ([0421]; Young’s modulus of polymethylpentene: 1.1 GPa, Young’s modulus of polyethylene (low density): 0.11-0.45 GPa) is smaller ([0422]; Young's modulus of polycarbonate: 2.6 GPa; Young's modulus of polyacetal: 2.5 GPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the modulus teachings of Okada into those of Shioyama in order to select a known material on the basis of its suitability for intended use, which will vary for the specimen to be picked (Okada [0422]).

Regarding Claim 6, Shioyama discloses that the container includes an inner wall surface (inner wall surface of container body 20).
Shioyama fails to disclose that at least a portion of the inner wall surface includes ridges and grooves.  
Okada discloses that that the container (container 1) includes an inner wall surface (internal peripheral portion 1a’), wherein at least a portion of the inner wall surface includes ridges and grooves (annular concave portion 1a'; Figures 3A-3E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the concave teachings of Okada into those of Shioyama in order to provide the container body to be removably fit with other elements of the apparatus (Okada [0224]).

Regarding Claim 7, Okada discloses that the pair of pinching arms includes a surface opposite to the pinching surface (the forked portion 2c includes at least one specimen-holding portion 2c1…The specimen-holding portion 2c1 is designed with a volume which makes the specimen-holding portion 2c1 capable of holding a desired and predetermined amount of a specimen; [0270]; Figures 19-20), and wherein at least a portion of the surface opposite to the pinching surface includes ridges and (forked portion 2c’, groove 2c2’, plate-shaped plane portions 2c21’ [0291-0294]; Figures 23-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the grooved teachings of Okada into those of Shioyama in order to replace the tubular structure with pinching arms for picking a specimen (Okada [0275]).

Regarding Claim 10, Shioyama fails to disclose that the container is implemented using a soft material having an elasticity of about 0.1 to 3 GPa.
Okada discloses that the container is implemented using a soft material having an elasticity of about 0.1 to 3 GPa ([0421]; Young’s modulus of polypropylene: 1.5-2 GPa; Young’s modulus of polyethylene (low density): 0.11-0.45 GPa; Young’s modulus of polymethylpentene: 1.1 GPa).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the elasticity teachings of Okada into those of Shioyama in order to provide the container with resistance to different solvents and solutions (Okada [0421]).

Regarding Claim 11, Okada discloses that the container is implemented using a material which is configured to be deformed by being pressed (container body are made of elastic material; [0180]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the container teachings of Okada into those of Shioyama in order to easily remove the collected specimen to the container body (Okada [0261]).

Regarding Claim 12, Shioyama discloses that the container is implemented using a synthetic resin (The cell isolation device 1 is configured by a pipette 10 and a container 20. The both components are formed by a resin material or the like which is noncytotoxic; [0033]).  

Okada discloses that the synthetic resin is one of polypropylene, polyethylene and a combination thereof (a material for the container body 1 is polyolefin resin which is typified by polypropylene, polyethylene, polymethylpentene, and so on; [0421]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the material teachings of Okada into those of Shioyama in order to provide the container with resistance to different solvents and solutions (Okada [0421]).

Regarding Claim 15, Shioyama fails to disclose that the pair of pinching arms are configured such that repeated pinching of the biological tissue and releasing of a pressure applied on the biological tissue by the pinching arms causes cells to be isolated from the biological tissue.  
Okada discloses that the pair of pinching arms are configured such that repeated pinching of the biological tissue and releasing of a pressure applied on the biological tissue by the pinching arms causes cells to be isolated from the biological tissue ([0197-0198]).  The Examiner notes wherein the limitation “causes cells to be isolated from the biological tissue” is a recitation of the intended use of the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the forked portion teachings of Okada into those of Shioyama in order to replace the tubular structure with pinching arms for isolating cells from biological tissue (Okada [0275]).

(lid member 13; Figure 4) is to be connected to the external apparatus (body housing 90 of cell isolation apparatus 100; [0042] Figures 1-3, 5).  

Regarding Claim 23, Shioyama discloses that an opening area (opening 16 at the top of lid member 13) of the second transfer port at a side communicated with the external apparatus is smaller than an opening area (opening 1 of holding member 15) of the first transfer port at a side of the substantially planar mesh filter ([0038]; Fig. 1). 
The Examiner notes Shioyama explicitly teaches “The filter 12 and the small-diameter portion 13b of the lid member 13 are inserted into the opening lid” ([0038]). Opening 16, carried by lid member 13, has an inner diameter that is smaller than the outer diameter of small-diameter portion 13b, which is inserted into opening lid. Thus, opening 16 must have an inner diameter that is smaller the inner diameter of opening lid.

Regarding Claim 25, Shioyama fails to disclose wherein the pair of pinching arms is attached to the annular bottom surface of the first portion by being fitted to a fitting opening at the annular bottom surface of the first portion. 
Okada discloses wherein the pair of pinching arms (forked portion 2c) is attached to the annular bottom surface of the first portion (the cover member 3 includes: a shaft-shaped male screw 3c which is fixed in the middle of the cover member 3 and runs towards the front end of the specimen-picking rod 2 with the male screw 3c having a predetermined length; [0306]) by being fitted to a fitting opening at the annular bottom surface of the first portion (Next, the T-shaped portions 3d of the female screw 3d are fitted into the grooves 2e having T-shaped cross section from the end sides of the bases of a pair of the branching portions of the forked portion 2c, respectively…the forked portion 2c are fitted to the trunk portion 2bc in such a way that the forked portion 2c can be opened and closed relative to the trunk portion 2bc; [0309]; Figure 31A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attachment teachings of Okada into those of Shioyama in order to replace the tubular structure with pinching arms for picking a specimen (Okada [0275]).

Regarding Claim 26, Shioyama fails to disclose wherein the pair of pinching arms is attached to the annular bottom surface of the first portion by being screwed to the annular bottom surface of the first portion.
Okada discloses wherein the pair of pinching arms is attached to the annular bottom surface of the first portion by being screwed (male screw 3c; Figure 31A) to the annular bottom surface of the first portion (the cover member 3 includes: a shaft-shaped male screw 3c which is fixed in the middle of the cover member 3 and runs towards the front end of the specimen-picking rod 2 with the male screw 3c having a predetermined length; a female screw 3d into which the male screw 3c is screwed and the diameter of which has a size by which the second grooves 2e of the both guide grooves 2e can hold the female screw 3d when the male screw 3c is threadedly engaged with female screw 3d at a predetermined position (P1) in the male screw 3c (refer to FIG. 34C) and the forked portion 2c is closed, as shown in FIGS. 34C and 34D; [0306]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the attachment teachings of Okada into those of Shioyama in order to replace the tubular structure with pinching arms for picking a specimen (Okada [0275]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyam, Okada, and Satake, as applied to claim 1 above, and further in view of Piersma (U.S. Patent. No. 3,080,760; previously cited).

Piersma discloses that the container (container 11) is a glass test tube (Column 2, Lines 22-23; Figure 1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have incorporated the compositional teachings of Piersma into those of Shioyama and Okada in order to provide a more resilient storage container made of glass for the forceps and specimen.

Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shioyama, Okada, and Satake, as applied to claim 1 above, and further in view of Kusik (U.S. Patent No. 3,437,206; previously cited).
Regarding Claim 14, Shioyama and Okada fail to disclose that the pair of pinching arms includes a connecting portion that connects to the seal,Page 3 of 7Appi. No. 15/403,941 wherein an area of the pinching surface of the pair of pinching arms is larger than an area of the connecting portion of the pair of pinching arms.  
Kusik discloses that the pair of pinching arms includes a connecting portion (stem 33) that connects to the seal (connected to disc portion 32), wherein an area of the pinching surface (the inner surface of either one of cup members 50) of the pair of pinching arms is larger than an area of the connecting portion (the cross-sectional area of stem 33) of the pair of pinching arms (Column 3, Lines 29-31; Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have incorporated the area teachings of Kusik into those of Shioyama and Okada in order to provide a sufficient area for the pinching arms to pinch a specimen.


Kusik discloses wherein the pair of pinching arms (legs 34 and 36) is attached to the annular bottom surface of the first portion by fusing (Figure 1 shows the assembly of the three different parts: container, closure member, and forceps. Figure 3 shows the forceps as one unit, labelled as body portion 30, which implies that the body portion is fused with the legs) with the annular bottom surface of the first portion (On the upper portion of the forceps there is mounted on the body portion 30 of the forceps an elongated portion or stem 33, which serves to support a sealing member, shown as a disc 32, which fits against the opening of the container 10, and seats against the seating surface 48 of the closure member 42. The disc 32 acts as a seal, and also serves to position the forceps in the center of the container; Column 3 Lines 54-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the fusion teachings of Kusik into those of Shioyama in order to replace the tubular structure with pinching arms for picking a specimen (Kusik Column 2 Lines 9-11).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shioyama, Okada, and Satake, as applied to claim 6 above, and further in view of Losada et al (U.S. Patent No. 4,690,153; previously cited).
Regarding Claim 16, Shioyama fails to disclose that the ridges and grooves provided on the inner wall surface of the container are used simultaneously in combination with ridges and grooves provided on a surface opposite to the pinching surface.  
Okada discloses ridges and grooves provided on the inner wall surface of the container (internal peripheral portion 1a’; annular concave portion 1a'; Figures 3A-3E) and ridges and grooves provided on  ([0270-0272]; Figure 20), but fails to disclose that the ridges and grooves provided on the inner wall surface of the container are used simultaneously in combination with ridges and grooves provided on a surface opposite to the pinching surface.  
Losada discloses that the container (reservoir 65) includes an inner wall surface (internal surface 63), wherein at least a portion of the inner wall surface includes ridges (protrusions 64, 66, 68, 70) and grooves (passage 69, 72; Figures 5A-5E).
The Examiner notes wherein the ridges and grooves provided on the inner wall surface (as taught by Losada; Figures 5A-5E) of the container are capable of being used simultaneously in combination with ridges and grooves provided on an opposite surface to the pinching surface (as taught by Okada [0270-0272]; Figure 20) in that squeezing Okada’s elastic container modified with Losada’s ridges and grooves provided on the inner wall surface of the container while Okada’s forceps with ridges and grooves are inside the elastic container would result in the simultaneous in combination use of the ridges and grooves provided on the inner wall surface of the container with ridges and grooves provided on an opposite surface to the pinching surface.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have incorporated the surface teachings of Losada into those of Shioyama and Okada in order to reduce sample waste in the very small total quantities involved, resulting in a larger specimen yield (Losada; Column 2, Lines 7-22).
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                      /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791